UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1354


In re: KEVIN HOLLAND,

                    Petitioner.



                  On Petition for Writ of Mandamus. (1:16-cv-06000)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Holland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Holland petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.




                                                                      PETITION DENIED




                                            2